Citation Nr: 1620745	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  15-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for nerve damage, right lower extremity, to include as secondary to exposures at Camp Lejeune. 

2. Entitlement to service connection for nerve damage, left lower extremity, to include as secondary to exposures at Camp Lejeune. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to August 1963. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral nerve damage to the lower extremities caused by drinking contaminated water while stationed at Camp Lejeune.  There are no medical records associated with the file that demonstrate a current diagnosis of or medical treatment for nerve damage.  During the July 2015 Board hearing, however, the Veteran identified several private treatment providers who would have relevant medical records.  He was provided 90 days to obtain the records and submit them to VA, in an effort to expedite consideration of his case, but no additional evidence was received.  Regardless, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Board thus finds that it cannot make a determination on the merits of this claim until efforts are made to obtain all relevant treatment records. 

Additionally, the Veteran notified VA that he received private treatment from the Cleveland Clinic.  The RO made several attempts to obtain these records, to no avail.  Although the Veteran testified before the Board that the Cleveland Clinic contended the records were submitted, the records are not associated with the claims file.  Another attempt should be made by VA and the Veteran to obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete the appropriate authorization forms for each of the following medical providers: Dr. Raymond Luna; Cleveland Clinic; Kettering Medical Center in Dayton, Ohio; and any current treatment provider in Kentucky as noted by the Veteran during the Board hearing.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.  

2. If these records indicate a diagnosis of nerve damage in the left and/or right lower extremities, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the conditions. The examiner should review the claims folder, to include this remand.  All necessary testing should be conducted.  The examiner should provide an opinion on the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve damage stems from exposure to chemicals in the drinking water at Camp Lejeune?  

A complete rationale for all opinions and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required, or the examiner does not have the necessary knowledge or training).

3. Then, readjudicate the claim on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be provided a supplemental statement of the case. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

